*940OPINION OF THE COURT
JAMES HUNTER, III, Circuit Judge:
The sole question presented by this appeal is whether the plaintiff in a civil action under the Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961-1968 (1982), must allege a nexus between the defendant and “organized crime.”
The plaintiffs, investors in Willbet Enterprises, Inc. and State Financial Corporation, brought this action in the United States District Court for the Eastern District of Pennsylvania against State Financial and officers of both Willbet and State Financial. The complaint alleged that the defendants had violated section 1962(c) of RICO and the analogous provision of Florida’s RICO Act, Fla.Stat.Ann. 895.01-07, as well as the federal securities laws and various state laws, by engaging in a “Ponzi scheme” in connection with the sale of Will-bet and State Financial Securities. The district court dismissed with prejudice plaintiff’s RICO claims for failure to allege that the defendants were connected to organized crime.
For the reasons stated in our decision today in Gilbert v. Prudential-Bache Securities, Inc., 769 F.2d 940 (3d Cir.1985), we will reverse the judgment of the district court and remand for further proceedings consistent with this opinion.